DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-4, 6, 7, 17-18, 22 and 36-39 as amended on 3/29/2021 are under examination in the instant office action. 
Claims 8-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2020.
Claims 5, 15-16, 19-21 and 23-35 were canceled by Applicants.
Claim Rejections - 35 USC § 112
Indefinite
Claim 6 as amended is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 as presently amended now requires incorporation of exopolysaccharide(s). However, limitation as presently drawn to incorporation of exopolysaccharide(s) lacks a proper antecedent basis in the claimed composition. Although probiotic extract or lysate might comprises exopolysaccharides, the protein fraction is composed of proteins. In view of specification (page 27, lines 12-22), exopolysaccharides are the other molecules that in addition to proteins might provide for 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 17, 18, 22 and 36-39 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reunanen et al. (“Characterization of the SpacCBA Pilus Fibers in the Probiotic Lactobacillus rhamnosus GG”.  Applied and Environmental Microbiology.  April 2012 Volume 78, Number 7, pages 2337–2344).
 The cited reference by Reunanen discloses a composition comprising a probiotic extract, wherein the extract comprises a protein fraction comprising protein SpaC and proteins with molecular weight of up to 50 kDa or about 30 kDA (see entire document including figure 1C, line 1). The extract is derived from a lysate of probiotic bacterium Lactobacillus rhamnosus GG (ATCC 53101), for example: see page 2338, section “materials and method”. 
Thus, the cited document clearly anticipates claims 1-4, and 38.  
As applied to claims 17, 18, 38 and 39: the cited composition has the same components as claimed and it is derived from same probiotic as claimed; and, thus, it is reasonably expected to have the same effects or be capable to perform same function Lactobacillus rhamnosus GG is based on presence of SpaC protein containing pili that binds to mucus layer, thereby, allowing probiotic actions (page 1238, col. 1, lines 13-16). Probiotic action is a competitive exclusion of pathogens including as it would be recognized by one of skill in the art. 
As applied to claims 22 and 37: the cited lysate with proteins comprises water or buffered saline (page 2338, col. 2, par. 1). Thus, it comprises generic pharmaceutically acceptable ingredients and is being in forms of liquid or semiliquid as it would be suitable for spray or gel. 
Thus, the cited reference by Reunanen anticipates the claimed invention. 

Claims 1-4, 6, 17, 18, 22 and 36-39 as amended are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reunanen et al. (“Characterization of the SpaCBA Pilus Fibers in the Probiotic Lactobacillus rhamnosus GG”.  Applied and Environmental Microbiology.  April 2012 Volume 78, Number 7, pages 2337–2344) in the light of evidence by Lebeer et al (“Exopolysaccharides of Lactobacillus rhamnosus GG form a protective shield against innate immune factors in the intestine”. Microbial Biotechnology. 2010, 4(3), pages 368-374).
The reference by Reunanen as above for the teaching of a composition comprising bacterial extract derived from Lactobacillus. 
As applied to the claim 6 as presently amended: it is well known that probiotic bacteria produce exopolysaccharides and, thus, their lysates including Lactobacillus rhamnosus GG lysate inherently contain exopolysaccharide(s) that provide for protection against pathogens. See reference by Lebeer et al.
Thus, the cited reference by Reunanen anticipates the claimed invention.

Claims 1-4, 17, 18, 22 and 36-39 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,445,426 (De Vos et al).
The cited US 8,445,426 (De Vos et al) discloses a pharmaceutical composition comprising a probiotic extract (entire document including abstract), wherein the extract is derived from a lysate of probiotic bacterium Lactobacillus rhamnosus including strain GG or ATCC 53101 (see col. 7, lines 1-15; col. 10, lines 28-29); and wherein the extract comprises proteins including SpaC protein (see figure 6B) and proteins molecular weight up to 50 kDa (see figure 6A). The composiotns is used for treating infection including Staphylococcus (col. 13, lines 32-39). The pharmaceutical compositions are made in a variety of forms and with various pharmaceutical carriers (col. 11, lines 25-45).
Thus, the cited US 8,445,426 (De Vos et al) anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6, 7, 17, 18, 22 and 36-39 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Reunanen et al. (“Characterization of the SpaCBA Pilus Fibers in the Probiotic Lactobacillus rhamnosus GG”.  Applied and Environmental Microbiology.  April 2012 Volume 78, Number 7, pages 2337–2344), Lebeer et al (“Exopolysaccharides of Lactobacillus rhamnosus GG form a protective shield against innate immune factors in the intestine”. Microbial Biotechnology. 2010, 4(3), pages 368-374), Karlsson et al. (FEMS Immunol Med Microbiol 2012, 66, pages 147–156) and Sanchez et al (“Identification of novel proteins secreted by Lactobacillus rhamnosus GG grown in de Mann-Rogosa-Sharpe broth”. Letters in Applied Microbiology 2009, 48, pages 618-622).
The cited reference by Reunanen is relied upon as explained above for the disclosure of a composition comprising a probiotic extract, wherein the extract is derived from a lysate of probiotic bacterium Lactobacillus rhamnosus including strain GG (ATCC 53101).; and wherein the extract comprises a protein fraction comprising SpaC protein and proteins with small MW. But it is silent about identification of various proteins with low MW up to 50kDA. 
However, Karlsson teaches presence and/or identification of proteins with MW up to 50kDA including glyceraldehyde-3 phosphate dehydrogenase (GAPDH), elongation factor TU (EF-Tu), triosephosphate isomerase (TPI) and enolase in the extract of probiotic bacteria Lactobacillus rhamnosus (figure 5 on page 153). The reference by Sanchez teaches presence or identification of proteins with MW up to 50kDA including glyceraldehyde-3 phosphate dehydrogenase (GAPDH), elongation factor TU (EF-Tu), Lactobacillus rhamnosus GG /ATCC 53103 (see abstract, figure 1 and/or table 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to recognize that a composition comprising a probiotic extract from Lactobacillus rhamnosus comprises a protein fraction including SpaC protein and proteins with MW up to 50kDA including GAPDH, EF-Tu, TPI and enolase because prior art teaches presence of these proteins in the extract of probiotic bacteria including Lactobacillus rhamnosus including strain GG(ATCC 53103) as adequately evidenced by the cited references. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-4, 6, 7, 17, 18, 22 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Reunanen et al. (“Characterization of the SpaCBA Pilus Fibers in the Probiotic Lactobacillus rhamnosus GG”.  Applied and Environmental Microbiology.  April 2012 Volume 78, Number 7, pages 2337–2344), Lebeer et al (“Exopolysaccharides of Lactobacillus rhamnosus GG form a protective shield against innate immune factors in the intestine”. Microbial Biotechnology. 2010, 4(3), pages 368-374), Karlsson et al. (FEMS Immunol Med Microbiol 2012, 66, pages 147–156) and Sanchez et al (“Identification of novel proteins secreted by Lactobacillus rhamnosus GG grown in de  as applied to claims 1-4, 6, 7, 17, 18, 22 and 36-39  above, and further in view of US 8,445,426 (De Vos et al).
The teaching of the cited references by Reunanen, Lebeer, Karlsson and Sanchez as above. 
The cited references teach presence of proteins that provide for probiotic action and immunological effects of probiotic bacteria Lactobacillus rhamnosus and their excreted products. The cited references do not explicitly disclose pharmaceutical carriers, forms and infections to be treated with beneficial extract comprising protein fractions derived from probiotic bacteria Lactobacillus rhamnosus.
However, the prior art such as, for example: US 8,445,426 (De Vos et al), teaches pharmaceutical compositions with probiotic bacteria extract comprising protein fractions including SpaC protein derived from probiotic bacteria Lactobacillus rhamnosus including strain GG ATCC 53103 for treating pathogenic bacteria infections including Staphylococcus (col. 13, lines 32-39).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use a composition comprising a probiotic extract from Lactobacillus rhamnosus with protein fractions including SpaC protein and proteins with MW up to 50kDA including GAPDH, EF-Tu, TPI and enolase for treating pathogenic bacteria infections because prior art teaches the use of these proteins from Lactobacillus rhamnosus including strain GG (ATCC 53103) for management or treating pathogenic bacteria infections.
prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, 17, 18, 22 and 36-39 as amended remain rejected under 35 U.S.C. 101 because claimed invention is directed to a law of nature or a natural phenomenon without significantly more. 
The claims recite a composition with extract from probiotic bacteria Lactobacillus rhamnosus including strain GG (ATCC 53103) comprising protein SpaC and proteins GAPDH, EF-Tu, TPI and/or enolase.
The probiotic bacteria Lactobacillus rhamnosus including strain GG (ATCC 53103) is a naturally occurring bacteria; and proteins thereof are natural products. Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function; for example: bacterial sample including bacterial lysate and/or bacterial secretions. 
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function.

Response to Arguments
Applicant's arguments filed on 3/29/2021 have been fully considered but they are not found persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Reunanen et al. (“Characterization of the SpaCBA Pilus Fibers in the Probiotic Lactobacillus rhamnosus GG”.  Applied and Environmental Microbiology.  April 2012 Volume 78, Number 7, pages 2337–2344) Applicant argues that the cited reference does not describe presence of proteins with small MW up to 50kDA in the protein fraction from Lactobacillus. 
This argument is not found persuasive. The figure 1C, line 1, explicitly demonstrates presence of protein band or subunits with MW of about 30kDA in addition to proteins and/or protein subunits with higher molecular weight in the protein fraction of the cell-wall associated extract from probiotic bacteria Lactobacillus rhamnosus GG. 
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,445,426 (De Vos et al) Applicant argues that the cited document Lactobacillus. 
This argument is not found persuasive. The figure 6B does not explicitly disclose presence of small MW proteins in the probiotic extract since the protocol did not use standards with MW below 70kDA for estimation of MW of proteins in Lactobacillus extract as shown on figure 6. However, the figure 6A clearly demonstrate presence of proteins with molecular weight up to 50 kDa. Both figures 6A and 6B demonstrate presence of the same proteins in the protein-containing fraction of the probiotic extract derived from Lactobacillus rhamnosus including strain GG or ATCC 53101 as required by the rejected claims including SpaC protein (see figure 6B) and proteins with molecular weight up to 50 kDa (see figure 6A). The cited refence explicitly teaches that composition with protein-comprising extract from Lactobacillus is used for treating infection including Staphylococcus (col. 13, lines 32-39).
With regard to claim rejection under 35 USC § 103 Applicant argues that the secondary references by Karlsson and by Sanchez fail to recognize presence of proteins with MW up to 50kDA in the probiotic extract from Lactobacillus.  
This argument is not found persuasive. 
The reference by Karlsson explicitly teaches presence and/or identification of proteins with MW up to 50kDA including glyceraldehyde-3 phosphate dehydrogenase (GAPDH), elongation factor TU (EF-Tu), triosephosphate isomerase (TPI) and enolase in the extract of probiotic bacteria Lactobacillus rhamnosus (figure 5 on page 153). 
The reference by Sanchez explicitly teaches presence or identification of proteins with MW up to 50kDA including glyceraldehyde-3 phosphate dehydrogenase (GAPDH), Lactobacillus rhamnosus GG /ATCC 53103 (see abstract, figure 1 and/or table 1).
Thus, one having ordinary skill in the art would obviously acknowledges that a composition comprising a probiotic extract from Lactobacillus rhamnosus comprises proteins including SpaC protein and proteins with MW up to 50kDA including GAPDH, EF-Tu, TPI and enolase because prior art teaches presence of these proteins in the extract of probiotic bacteria including Lactobacillus rhamnosus including strain GG(ATCC 53103) as adequately evidenced by combination of the cited references by Reunanen, by Karlsson and by Sanchez. 
With regard to claim rejection under 35 U.S.C. 101 Applicant appears to argue that the claimed collection of proteins can only be found in nature in a bacterial cell as a whole viable cell.  
This argument is not found persuasive. First, the cited prior art provide evidences that the claimed collection of proteins is found in bacterial extract (lysate); and, secondly, the bacterial lysates are present in nature as components of dead lysed or broken cells. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Vera Afremova
June 22, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653